Citation Nr: 0932222	
Decision Date: 08/27/09    Archive Date: 09/04/09

DOCKET NO.  07-06 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for a right knee strain 
to include as secondary to a left knee condition.

2.  Entitlement to service connection for a low back strain 
to include as secondary to a left knee condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jon Schulman, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1984 until March 
1985.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a June 2006 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Fargo, 
North Dakota.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim. The VCAA 
also requires that an examination be provided where VA 
determines it is necessary to decide the claim. 38 U.S.C.A. 
§§ 5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005). In this vein, the Court held in McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), that in disability 
compensation (service connection) claims, the VA must provide 
a VA medical examination when there is (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.

In the present case, the Veteran's service treatment records 
reveal a right knee injury in May 1984 as a result of 
twisting it while running.  Service treatment records also 
reveal that in February 1984 the Veteran was pushed three 
times into a wall locker, after which he reported 
experiencing low back pain.  He reinjured his back one week 
later when he bent over while playing a game.  In an October 
1984 service examination, the Veteran indicated occasional 
low back pain on lifting weights although he failed to 
specifically indicate any continuing right knee problems.

In March 2006, the Veteran filed a claim of service 
connection for his right knee and his low back as secondary 
to a previously service connected left knee disability.  In 
April 2006, he was afforded a VA examination in which the 
examiner stated that, with regard to the Veteran's claims, he 
could not determine whether either his right knee strain or 
his low back strain were secondary to his left knee 
disability.

In reaching his conclusion, the examiner did not indicate 
that the Veteran had suffered an in-service injury to the 
right knee.  Rather, he stated that the Veteran had been 
experiencing pain in his right knee since a car accident in 
May 2004 and that, because the only evidence of a gait 
disturbance was that of mild limping, he could not resolve 
the issue without resorting to speculation.  The examiner did 
not address whether his current right knee pain may be 
related to an in-service injury.

With regard to the Veteran's low back strain, the examiner 
stated that considering the fact that the Veteran's low back 
condition is aggravated by puling heavy object in his day-to-
day activity, that his work required a considerable amount of 
manual labor and that the only evidence of a gait disturbance 
was that of mild limping, he could not resolve the issue 
without resorting to speculation.  In reaching his opinion, 
the examiner failed to mention the complaints of, and 
treatment for, low back pain in service.  He also failed to 
address whether the Veteran's current low back strain may be 
related to an in-service injury. 

The Board finds that the opinions offered by the VA examiner 
are deficient due both to his failure to address possible in-
service causation of the claimed disorders and his failures 
to adequately explain his reasons for being unable to reach 
conclusions regarding secondary causation without resorting 
to speculation.  Given evidence of complaints and treatment 
in service and the examination's overall deficiencies of 
explanation, the Veteran is entitled to a new examination to 
address whether his right knee strain or low back strain may 
be related to active service and, if not, whether they may be 
causally related to his service-connected left knee 
condition.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  Moreover, this examination should be performed by 
another examiner, since the last examiner finds that it would 
be speculative to respond.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an 
examination with an examiner other than 
the one who provided opinions in April 
2006, to determine whether his right knee 
strain may be attributable to active 
service.  In addressing the etiology of 
the Veteran's right knee strain, the 
examiner is to consider whether it is at 
least as likely as not that any current 
disability as either secondary to either 
his left knee condition or directly due to 
an in-service injury.  The in-service 
complaints should be specifically 
addressed.  The claims file is to be made 
available to the examiner and all opinions 
should be accompanied by a clear rationale 
consistent with the evidence of record.  
If the examiner cannot offer an opinion 
without resorting to speculation, the 
examiner is to adequately explain why this 
is the case.

2.  Schedule the Veteran for an 
examination with an examiner other than 
the one who provided opinions in April 
2006, to determine whether his low back 
strain may be attributable to active 
service.  In addressing the etiology of 
the Veteran's low back strain, the 
examiner is to consider whether it is at 
least as likely as not that any current 
disability as either secondary to either 
his left knee condition or directly due to 
an in-service injury.  The in-service 
complaints should be specifically 
addressed.  The claims file is to be made 
available to the examiner and all opinions 
should be accompanied by a clear rationale 
consistent with the evidence of record.  
If the examiner cannot offer an opinion 
without resorting to speculation, the 
examiner is to adequately explain why this 
is the case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




